Exhibit 10.4

WARRANT NO. 2007-[    ]

DATE: AUGUST 8, 2007

CURIS, INC

COMMON STOCK WARRANT

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS WARRANT IS
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THIS
WARRANT MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE
WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

This certifies that [                    ] (the “Holder”), its designees or
permitted assigns, at any time or from time to time up to and including 5:00
p.m. (Eastern Time) on the date that is the fifth (5th) anniversary of the date
hereof (the “Expiration Date”), for value received, is entitled to purchase from
CURIS, INC., a Delaware corporation (the “Company”), subject to the terms set
forth below, [                ] fully-paid and nonassessable shares (subject to
adjustment as provided herein) (the “Warrant Shares”) of the Company’s Common
Stock, $0.01 par value per share (the “Common Stock”). The per share exercise
price (the “Exercise Price”) per Warrant Share issuable pursuant to this Common
Stock Warrant shall be equal to $1.02, payable in accordance with Section 1
hereof. This Common Stock Warrant is being initially issued to the Holder in
accordance with the transactions contemplated by that certain Common Stock
Purchase Agreement, dated as of August 6, 2007 (the “Agreement”), by and between
the Company and the person set forth therein.

This Warrant is issued subject to the following terms and conditions:

1. Exercise, Issuance of Certificates.

(a) Exercise. The Holder may exercise this Warrant at any time and from time to
time on or prior to the Expiration Date for all or any part of the Warrant
Shares (but not for a fraction of a share) that may be purchased hereunder, as
that number may be adjusted pursuant to Section 3 of this Warrant. The Company
agrees that the Warrant Shares purchased under this Warrant shall be and are
deemed to be issued to the Holder hereof as the record owner of such Warrant
Shares as of the close of business on the date on which this Warrant shall have
been surrendered, properly endorsed, the completed and executed Form of
Subscription delivered, and payment made for such Warrant Shares (such date, a
“Date of Exercise”). Certificates for the Warrant Shares so purchased, together
with any other securities or property to which the Holder hereof is entitled
upon such exercise, shall be delivered to the Holder hereof by the Company at
the Company’s expense as soon as practicable after the rights represented by
this Warrant have been so exercised. In case of a purchase of less than all the
Warrant Shares which may be purchased under this Warrant, the Company shall
cancel this Warrant and execute and deliver to the Holder hereof within a
reasonable time a new Warrant or Warrants of like tenor for the balance of the



--------------------------------------------------------------------------------

Warrant Shares purchasable under the Warrant surrendered upon such purchase.
Each stock certificate so delivered shall be registered in the name of such
Holder and issued with a legend in substantially the form of the legend placed
on the front of this Warrant.

Notwithstanding anything set forth herein, this Warrant shall not be exercisable
with respect to the minimum number of Warrant Shares as will result in the
Holder (together with its affiliates) owning, holding or beneficially owning
more than 9.99% of the outstanding Common Stock (the “Ownership Limit”), and at
any time, and from time to time, if the Holder (together with its affiliates)
owns, holds or beneficially owns a percentage less than the Ownership Limit,
then this Warrant shall thereafter become exercisable, first with respect to any
Warrant Shares for which this Warrant would have been exercisable but for the
Ownership Limit and second, but in each case again, only to the extent that,
after giving effect to such exercisability, such exercisability will not result
in the Holder (together with its affiliates) owning, holding or beneficially
owning more than the Ownership Limit. The restrictions set forth in this
paragraph may be waived by the Holder upon not less than 61 days written notice
to the Company.

(b) Mandatory Exercise. In the event that the closing price of the Common Stock
equals or exceeds $2.50 per share (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof) for thirty (30) consecutive
days, then at any time thereafter for a period of thirty (30) days the Company
may require the mandatory exercise of this Warrant by providing at least twenty
(20) business days prior written notice to the Holder hereof; provided that the
Company simultaneously requires the mandatory exercise of all Warrants then
outstanding. Upon receipt of such notice, the Holder shall exercise this Warrant
for cash in accordance with the terms hereof. In the event of a mandatory
exercise, this Warrant shall thereafter represent only the right to receive the
number of shares of Common Stock for which it was then exercisable and shall
thereafter be null and void.

(c) Other Provisions. The Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.

(d) Payment of Exercise Price. The Holder shall pay the Exercise Price in cash
by delivering immediately available funds to the Company.

2. Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all Warrant Shares will, upon issuance and payment of the applicable
Exercise Price, be duly authorized, validly issued, fully paid and
nonassessable, and free of all preemptive rights, liens and encumbrances, except
for restrictions on transfer provided for herein. The Company shall at all times
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of providing for the exercise of the rights to purchase
all Warrant Shares granted pursuant to this Warrant, such number of shares of
Common Stock as shall, from time to time, be sufficient therefor.

3. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
total number of Warrant Shares shall be subject to adjustment from time to time
upon the occurrence of certain events described in this Section 3.

 

2



--------------------------------------------------------------------------------

(a) Subdivision or Combination of Stock. In the event the outstanding shares of
the Company’s Common Stock shall be increased by a stock dividend payable in
Common Stock, stock split, subdivision, or other similar transaction occurring
after the date hereof into a greater number of shares of Common Stock, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares issuable hereunder
proportionately increased. Conversely, in the event the outstanding shares of
the Company’s Common Stock shall be decreased by reverse stock split,
combination, consolidation, or other similar transaction occurring after the
date hereof into a lesser number of shares of Common Stock, the Exercise Price
in effect immediately prior to such combination shall be proportionately
increased and the number of Warrant Shares issuable hereunder proportionately
decreased.

(b) Reclassification, Reorganization, Merger, Etc.. If any reclassification of
the capital stock of the Company or any reorganization, consolidation, merger,
or any sale, lease, license, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all, of the business
and/or assets of the Company (the “Reclassification Events”) shall be effected
in such a way that holders of Common Stock shall be entitled to receive stock,
securities, or other assets or property, then, as a condition of such
Reclassification Event, lawful and adequate provisions shall be made whereby the
Holder hereof shall thereafter have the right to purchase and receive (in lieu
of the shares of Common Stock of the Company immediately theretofore purchasable
and receivable upon the exercise of the rights represented hereby) such shares
of stock, securities, or other assets or property as may be issued or payable
with respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby.
In any Reclassification Event, appropriate provision shall be made with respect
to the rights and interests of the Holder of this Warrant to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Exercise Price and of the number of Warrant Shares), shall thereafter be
applicable, as nearly as may be, in relation to any shares of stock, securities,
or assets thereafter deliverable upon the exercise hereof.

(c) Notice of Adjustment. Upon any adjustment of the Exercise Price or any
increase or decrease in the number of Warrant Shares, the Company shall give
written notice thereof, by first class mail postage prepaid, addressed to the
registered Holder of this Warrant at the address of such Holder as shown on the
books of the Company. The notice shall be prepared and signed by the Company’s
Chief Financial Officer and shall state the Exercise Price resulting from such
adjustment and the increase or decrease, if any, in the number of shares
purchasable at such price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.

4. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the holder hereof the right to vote or to consent
to receive notice as a stockholder of the Company on any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.

5. Compliance with Securities Act. The Holder of this Warrant, by acceptance
hereof, agrees that this Warrant is being acquired for its own account and not
for any other person or persons, for investment purposes and that it will not
offer, sell, or otherwise dispose of this Warrant except under circumstances
which will not result in a violation of the Act or any applicable state
securities laws.

6. Limited Transferability. The Holder represents that by accepting this Warrant
it understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under Federal or state securities
laws and are being offered and sold to the Holder

 

3



--------------------------------------------------------------------------------

pursuant to one or more exemptions from the registration requirements of such
securities laws. In the absence of an effective registration of such securities
or an exemption therefrom, any certificates for such securities shall bear the
legend set forth on the first page hereof. The Holder understands that it must
bear the economic risk of its investment in this Warrant and any securities
obtainable upon exercise of this Warrant for an indefinite period of time, as
this Warrant and such securities have not been registered under Federal or state
securities laws and therefore cannot be sold unless subsequently registered
under such laws, unless an exemption from such registration is available.

7. Amendment, Waiver, etc. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought; provided,
however, that any provisions hereof may be amended, waived, discharged or
terminated upon the written consent of the Company and the Majority of the
Holders; provided, that (x) any such amendment or waiver must apply to all
Company Warrants; and (y) the number of Warrant Shares subject to this Warrant,
the Warrant Price and the Expiration Date may not be amended, and the right to
exercise this Warrant may not be altered or waived, without the written consent
of the Holder hereof. For purposes hereof, “Majority of the Holders” shall mean
Holders of more than fifty percent (50%) of the Warrant Shares then issuable
upon exercise of then outstanding warrants of like tenor to this Warrant issued
by the Company in connection with the Offering (as defined in the Subscription
Agreement).

8. Notices. Any notice, request, or other document required or permitted to be
given or delivered to the Holder hereof or the Company shall be delivered as set
forth in the Stock Purchase Agreement.

9. Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Delaware.

10. Lost or Stolen Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation,
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

11. Fractional Shares. No fractional shares shall be issued upon exercise of
this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the Holder entitled to such fraction a sum in cash equal to such fraction
(calculated to the nearest 1/100th of a share) multiplied by the then effective
Exercise Price on the date the Form of Subscription is received by the Company.

12. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors of the Company and
the successors and assigns of the Holder. The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant,
and shall be enforceable by any such Holder.

13. Severability of Provisions. In case any one or more of the provisions of
this Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

 

4



--------------------------------------------------------------------------------

14. Registration Rights. The Holder is entitled to the benefit of certain
registration rights with respect to the shares of Common Stock issuable upon the
exercise of this Warrant as provided in the Registration Rights Agreement, and
any subsequent Holder may be entitled to such rights.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its president and chief executive officer, thereunto duly authorized as of this
8th day of August, 2007.

 

CURIS, INC. By:  

 

Name:   Michael P. Gray Title:  
Chief Operating Officer and Chief Financial Officer

 

Signature Page—Common Stock Warrant



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

 

To: CURIS, INC.

The undersigned, the holder of the attached Common Stock Warrant, hereby elects
to exercise the purchase right represented by such Warrant for, and to purchase
thereunder,                      shares of Common Stock of CURIS, INC. and such
holder herewith makes payment of $             therefor.

The undersigned requests that certificates for such shares be issued in the name
of, and

delivered to:  

 

 

whose address is:  

 

  .

 

DATED:

 

 

           

 

      (Signature must conform in all respects to name of Holder as specified on
the face of the Warrant)       Name:  

 

      Title:  

 

 

7